UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-1866



MESFIN KETEMA,

                                               Plaintiff - Appellant,

             versus


MIDWEST STAMPING, INCORPORATED,

                                                Defendant - Appellee,

             and


TERRY JUDY; TEDD BALDWIN; CYNTHIA THOMPSON;
KIMDRA BELSER,

                                                           Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-02-502-JFA)


Submitted:    April 19, 2006                   Decided:   May 12, 2006


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.
Mesfin Ketema, Appellant Pro Se. Derwood Lorraine Aydlette, III,
Christina Marie Summer, GIGNILLIAT, SAVITZ & BETTIS, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

             Mesfin Ketema appeals from the district court’s grant of

summary judgment on his federal employment discrimination claims

and dismissal without prejudice of his state breach of contract,

libel, and slander claims.     On appeal, Ketema, who is black and of

Ethiopian descent, also asserts that the district court failed to

consider his claim that he was paid less than comparable white

managers. We have reviewed the voluminous record and the arguments

of the parties, and we affirm the dismissal of Ketema’s federal

claims for the reasons stated by the district court.    See Ketema v.

Midwest Stamping, No. CA-02-502-JFA (D.S.C., filed July 26, 2005,

entered July 27, 2005).      In addition, we conclude that Ketema’s

purported evidence is insufficient to establish a prima facie case

of disparate treatment with regard to pay, because Ketema has

failed to show that any of his proposed comparators were similarly

situated.

             Ketema also challenges the dismissal without prejudice of

his state law claims under 28 U.S.C. § 1367 (2000).          Once the

district court dismissed the federal claims against Defendants, the

court had the authority to retain jurisdiction over the state law

claims that were closely related to the original claims. 28 U.S.C.

§ 1367(a).    However, the district court also had the discretion to

decline to exercise supplemental jurisdiction over claims outside

its original jurisdiction.       28 U.S.C. § 1367(c)(3).      We have


                                 - 3 -
recognized that “trial courts enjoy wide latitude in determining

whether or not to retain jurisdiction over state claims when all

federal claims have been extinguished.”     Shanaghan v. Cahill, 58

F.3d 106, 110 (4th Cir. 1995).    In exercising that discretion, the

district court should consider “convenience and fairness to the

parties, the existence of any underlying issues of federal policy,

comity, and considerations of judicial economy.” Semple v. City of

Moundsville, 195 F.3d 708, 714 (4th Cir. 1999).    In addition, the

dismissal may be an abuse of discretion where the state statute of

limitations expired prior to dismissal of the anchor federal claim.

Edwards v. Okaloosa County, 5 F.3d 1431, 1433-35 (11th Cir. 1993);*

Joiner v. Diamond M Drilling Co, 677 F.2d 1035, 1043 (5th Cir.

1982).

          Here, the litigants allege that, at the present time,

there is complete diversity between the parties.     Thus, any suit

filed in state court would be removable and likely returned to the

same district court.   In addition, the lawsuit was filed over four

years ago, discovery is complete, and refiling the suit would cause

all parties to incur additional costs.     Finally, Ketema’s action

would now be time-barred.   See S.C. Code Ann. § 15-3-530(1) (2003)

(three year statute of limitations for contract claims); S.C. Code



     *
      Edwards notes that “district courts commonly require the
defendants to file a waiver of the statute of limitations defense
as a condition of dismissal.” 5 F.3d at 1435 n.3. No waiver was
filed in this case.

                                 - 4 -
Ann. § 15-3-550(1) (2003) (two year statute of limitations for

libel and slander claims).

            We find that it would be a waste of judicial resources to

require Ketema to refile a suit that has been pending for a lengthy

period of time and has progressed through the discovery stage.             In

addition, any refiling would be fruitless, as the statute of

limitations has run, and thus, Ketema would be prejudiced by

dismissal. Accordingly, we conclude that the district court abused

its discretion in declining to exercise supplemental jurisdiction

over Ketema’s state law claims.

            Based on the foregoing, we affirm the grant of summary

judgment on Ketema’s federal claims, vacate the dismissal of his

state claims, and remand for further proceedings. We deny Ketema’s

motion for en banc review.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                       AFFIRMED IN PART;
                                            VACATED AND REMANDED IN PART




                                   - 5 -